Per Curiam.

Respondent was admitted to practice in the Second Judicial Department on December 16, 1959. He is charged with converting to his own use the sums of $17,690 and $17,887, which he received in his capacity as committee for two incompetents. In his answer respondent admitted both charges and alleged, by way of partial defense, repayment and other mitigating circumstances.
The Referee has found that respondent’s actions “ cannot be condoned. As an appointee of the Court, he should be held to high accountability ”. We agree. The Referee’s report is confirmed.
The charges against respondent constitute ‘ ‘ most serious professional misconduct * * * and ordinarily would require disbarment of the attorney involved ’ ’. (Matter of Thaler, 30 A D 2d 166, 167.)
In mitigation, it appears that no complaint of professional misconduct has previously been lodged against respondent, that his misconduct was motivated by extraordinary financial and emotional burdens imposed upon him over several years due to his wife’s mental illness and that he has already made restitution of sums amounting to over $36,000. In addition, respondent will pay $4,449.10 covering legal expenses incurred due to his malfeasance in the Matter of Thomas Ferries, one of the incompetency matters.
Because of the circumstances explained above, respondent should be suspended from practice for a period of three years, and until further order of this court.
Settle order providing for the payment of $4,449.10, expended in the Ferries matter, within 30 days after entry of an order herein.
Capozzoli, J. P., Kupfermah, Murphy, Steuer and Tilzer, JJ., concur.
Respondent suspended from practice as an attorney and counselor at law in the State of New York for a period of three years, effective 30 days from the date of entry of the order to be settled herein, and until the further order of this court; and payment of $4,449.10, expended in the Ferries matter, is to be made within 30 days from the date of entry of such settled order. Settle order on notice.